Citation Nr: 1216752	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  05-28 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for Crohn's disease, status-post bowel resection, to include entitlement to a total disability rating based on individual unemployability due to the service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. R. dela Rosa
INTRODUCTION

The Veteran had active service from February 2000 to July 2000.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of October 2004 by the Department of Veterans Affairs (VA) St. Petersburg, Florida, Regional Office (RO).

The Veteran requested a Travel Board hearing in connection with the current claim.  The hearing was scheduled and subsequently held in May 2008.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) and the hearing transcript is of record.

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The U.S. Court of Appeals for Veterans Claims has held that TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, entitlement to a TDIU was raised by evidence of record indicating he had to leave his previous job because of his Crohn's disease.  Accordingly, TDIU is reasonably raised and will be considered part of the Veteran's claim for an increased rating.

The issues of entitlement to service connection for headaches and depression were raised by the Veteran in September 2009.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over the issues.  They are referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Crohn's disease

The Veteran's claim for entitlement an evaluation in excess of 30 percent for Crohn's disease, status-post bowel resection was previously remanded by the Board in March 2011 for further development.  While the Board sincerely regrets the delay, the case must again be remanded for additional development.

In July 2009 the Veteran was accorded a compensation and pension (C&P) intestines examination.  During the examination the Veteran reported diarrheic stools, mushy stools, and occasional constipation due to ingestion of ferrous sulfate.  He stated that on days of more profuse diarrheic stools, he had severe lower abdominal cramping and moderate lower abdominal cramping on days of mushy stools.  He complained of nausea, vomiting, and diarrhea for four days and stated that he had not eaten anything in five days.  The Veteran reported that he was employed at a shipyard but had to discontinue that occupation because of dehydration and distance to bathrooms.  Physical examination revealed no evidence of malnutrition or anemia.  The diagnosis was status post resection of the distal ilium and proximal portion of the right colon in the military or ileovesical fistula and malabsorption of vitamin B12 and iron attributed to Crohn's disease was not objectively shown.  The examiner opined that his was status post resection of the distal ilium and proximal portion of the right colon in the military has not recurred or persisted since military discharge.  Moreover, the examiner found that the Veteran's iron deficiency anemia as a result of malabsorption has been completely corrected.  

VA medical records include an April 2010 diagnosis of Crohn's disease, iron deficiency anemia with low ferritin, and B12 deficiency.

As this medical record indicates a material change in the Veteran's condition after the July 2009 examination, VA was obligated to provide the Veteran a new examination pursuant to its duty to assist.  See Snuffer, supra; see also Caffrey v. Brown, 6 Vet.App. 377, 381 (1994) (finding that a November 1988 medical examination was sufficiently remote from the October 1990 Board decision to trigger VA's duty to provide a contemporaneous examination where the appellant submitted evidence to indicate that there had been a material change in his disability since that examination).

TDIU

Finally, where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, entitlement to a TDIU was raised by evidence of record indicating he was unemployable due to his Crohn's disease.  The claim for the awarding of a TDIU is part of the claim for a higher rating and as such, a determination must also be made with respect to this claim.  

The Veteran has not received Veterans Claims Assistance Act of 2000 (VCAA) notice.  In addition, he should be asked to complete a TDIU claim form so he can provide information concerning his employment, education, training, and other relevant factors.

A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  

When the percentages requirement is met, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The regulatory scheme for TDIU provides both objective and subjective criteria. Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria provide for a total rating when there is a single disability or a combination of disabilities that result in a 100 percent schedular evaluation.  Subjective criteria provide for a TDIU when, due to service-connected disability, a veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  Disabilities arising from a common etiology or single accident will be considered one disability for these purposes.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the veteran does not meet the percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  Marginal employment shall not be considered substantially gainful employment and shall be deemed to exist when the veteran's annual income does not exceed the amount established by the Department of Commerce, Bureau of Census, as the poverty threshold for one person.  38 C.F.R. § 4.16.

The VA examiner should assess the Veteran's ability to obtain and maintain employment as a result of his service-connected Crohn's disease.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

A review of the available SSA records indicates that the Veteran was going through vocational rehabilitation.  It does not appear, however, that the Counseling / Evaluation / Rehabilitation (CER) folder has been associated with the Veteran's claims file.  Those records should be requested, and associated with the Veteran's claims file.

Since the claims file is being returned it should also be updated to include recent VA treatment records dating from April 9, 2010.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Stegall

The Veteran's claim for entitlement to an evaluation in excess of 30 percent for Crohn's disease, status-post bowel resection was previously remanded by the Board in March 2011 for further development.  As will be further discussed below, the Board finds that the agency of original jurisdiction (AOJ) did not substantially comply with the remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Consequently, the Board regrettably must again remand this case.

In particular, the March 2011 remand order instructed as follows:

Request, directly from the [Social Security Administration (SSA)], complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  To date, the RO has not procured the medical records relied upon by the SSA. All attempts to fulfill this development should be documented in the claims file.  VA will make as many requests as are necessary to obtain these relevant records from the SSA and will end its efforts only if it concludes that the records do not exist or that further efforts to obtain those records would be futile.  38 C.F.R. § 3.159(c)(2).  If VA ultimately determines that further efforts to obtain the records would be futile, the Veteran must be informed in writing pursuant to 38 C.F.R. § 3.159(e).

A response from SSA received in September 2011 reported that the Veteran's folder has been destroyed.  However, the RO/AMC did not notify the Veteran of the unavailability of SSA records.  Upon remand, the Veteran should be notified of the unavailability of SSA records and the Veteran should also be asked to identify any other outstanding records pertaining to Crohn's disease.  

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, for the following action: 

1.  Send the Veteran a letter that complies with the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The letter should indicate what information and evidence is required to substantiate a claim for TDIU. 

Also, request that the Veteran complete and return a TDIU claim form.  

2.  Obtain the Veteran's VA Counseling/ Evaluation / Rehabilitation (CER) folder.  

3.  The RO/AMC should obtain relevant VA medical records pertaining to the Veteran dating from April 9, 2010. 

4.  Notify the Veteran of the unavailability of SSA records.  The notice must (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

5.  The RO/AMC should also the Veteran to provide or identify any medical records pertaining to his Crohn's disease that are not already associated with the claims folder.  Then attempt to obtain any identified private records, provided that the necessary authorization forms are completed.  

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

6.  Thereafter, the Veteran should be scheduled for a VA gastrointestinal examination for the purpose of determining the current severity of his service-connected Crohn's disease.  The examiner is to provide a detailed review of the Veteran's current complaints; as well as findings as to the nature, extent, and severity of symptoms caused by the service-connected Crohn's disease.  The examiner should perform all studies deemed appropriate, and set forth all findings in detail in the examination report.  The RO/AMC should make the claims file available to the examiner and the examiner should note that the claims folder was reviewed.  The examiner must address whether the Veteran's Crohn's disease is moderately severe, with frequent exacerbations; severe, with numerous attacks a year and malnutrition, the health only fair during remissions; or pronounced, resulting in marked malnutrition, anemia, and general debility, or with serious complication as liver abscess.  The examiner should specifically indicate whether the Veteran has anemia and, if he does not, reconcile that with the findings of anemia that are of record.  See, for example, VA medical record dated April 9, 2010.

The VA examiner should also indicate the impact of the service-connected Crohn's disease on the Veteran's ability to obtain and retain employment.  In other words, is it at least as likely as not that the Veteran is unable to obtain or retain substantially gainful employment due solely to his service-connected Crohn's disease taking into consideration his previous work experience but not his age and nonservice-connected disabilities.  The VA examiner should provide a complete rationale for all conclusions reached.   

7.  Ensure that the information and opinion provided by the examiner satisfies the criteria above and, if not, return the report as insufficient.  Then readjudicate the Veteran's claim after ensuring that any other development deemed warranted is complete.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



